Mr. President, let
me start by congratulating you on your election to this high
office. I am sure that under your leadership this year’s
General Assembly will be particularly successful and
effective.
Today is the first time that a representative of the
Czech Republic has had the honour to address the United
Nations General Assembly as part of the general debate.
The Czech Republic is indeed a new State. Still, the
division of Czechoslovakia is nothing to be happy about. It
is always better for equal communities to unite than to
separate. However, once we determined that the continued
existence of Czechoslovakia could not be assured by quiet
and peaceful means, we strove to separate peacefully. While
in other parts of the world similar separations are frequently
accompanied by terror and violence, in our country not a
single window pane was broken. This experience makes us
believe that good will and common sense can lead to
peaceful settlements, even of problems traditionally
accompanied by violence.
The Czech Republic is currently undergoing profound
political and economic changes. On the political side, we
are constructing a democratic regime in what used to be the
communist world. The Government has proven to be a
stable one. Meanwhile, we emphasize human rights, and our
robust press freedom as well as our human-rights record
have been recognized even by very finicky non-partisan
international organizations.
On the economic side, the Czech Republic has also
chalked up certain successes. Privatization of property that
was formerly State-owned is continuing apace. Prices are
being freed so that they can find their natural, market-driven
level. Meanwhile, we have managed to maintain tight
monetary policies, keep inflation and unemployment at rather
modest levels, and hold to a balanced budget. We live
within our means.
In this context, let me emphasize one thing. We are
managing the process of economic transformation with our
own efforts and our own resources. We do not ask for
direct financial assistance. We do not seek to siphon off
scarce development resources from countries whose situation
Forty-eighth session - 6 October 1993 13
is much worse than ours. We tell our friends from
developed countries, "We seek trade not aid from you.
Open your markets to us, not your pocketbooks." Actually,
open markets would benefit all of us, whether our economies
are developed or developing, settled or in transition. This is
why we are convinced that the successful conclusion of the
Uruguay Round of the General Agreement on Tariffs and
Trade would finally benefit us all.
In addition to the transition of our domestic political
system and the transformation of our economic system, we
have also modified our foreign policy. One of our foreign
policy priorities concerns Slovakia. Over the last months,
the Czech Republic and the Slovak Republic have been
learning how to live together as two independent countries,
rather than as two regions of the same country. We have
concluded a series of agreements and treaties, and have
become used to having an international border between us -
a border, I stress, which is peaceful.
We are assuming our natural place in Europe. My
country has recently been accepted as a member of the
Council of Europe, which my President is about to address
in a day or two. Just two days ago in Luxembourg I signed
a Europe Agreement with the European Economic
Community. Also unmistakable is the transatlantic
dimension of our diplomacy, as exemplified by our activities
within the Conference on Security and Cooperation in
Europe (CSCE) and the North Atlantic Council for
Cooperation (NACC), and by our interest in joining the
North Atlantic Treaty Organization (NATO).
Our relations with the developing world have also been
changing. On the one hand, there is a long history of
friendly relations with many countries which we are now
trying to put on a new and more balanced footing. On the
other hand, we are seeking cooperation with a number of
important countries which until recently had been ignored for
political reasons. Thousands of physicians and technicians
from the developing world who have been trained in our
universities act today as so many goodwill ambassadors for
us. I am sure that in a short time we will be able to provide
appropriate economic assistance to needy regions of the
world, preferably through multilateral channels.
Our foreign policy is that of a small country and
reflects that country’s position in Europe and in the world.
It is, however, an independent foreign policy which is not
beholden to anyone and which does not blindly copy the
foreign policy of any other country.
The end of the cold war era is connected with the fall
of European communism, and its consequences have not yet
been fully grasped. While the danger of a world nuclear
catastrophe has significantly abated, conflicts provoked by
political, ethnic, religious, social and economic disputes have
flared up. Meanwhile, rays of hope have appeared in
regions where we perhaps did not expect them. I have in
mind the prospects for a peaceful settlement in the Middle
East, the shaping of a democratic process in the Republic of
South Africa and last, but not least, the success of the
United Nations in Cambodia.
In recent days we have been following with great
concern developments in the Russian Federation. We had
hoped that Russia’s problems would be settled peacefully,
but the anti-reformist opposition initiated violence. Free and
democratic elections are the only solution to the situation.
Elections will determine whether those who waved the
Russian flag in Moscow or those who waved the communist
red flag should guide Russia’s future.
Post-cold-war conflicts have shaken many of the values,
principles and certainties with which we have been living.
Nowhere have these values been questioned as radically and
as viciously as in the countries of the former Yugoslavia
during the several wars that have taken place there in recent
years. Wars in the former Yugoslavia, the Caucasus and
elsewhere have made us aware of the need to ask old
questions anew, to re-examine concepts that have been basic
to international politics since the Second World War.
These questions concern, for example,
self-determination; the role of internal borders as new States
emerge; non-interference in internal affairs; international
recognition of new States and its timing; and probably
others. We will need to scrutinize them far more daringly
and rigorously and with far greater imagination. Here, I
think, is where some of the greatest challenges for the
United Nations will arise in the immediate future. This is
treacherous ground, but it might offer one possible vehicle
in the search for guidance in the times ahead.
Today, however, the fighting in Bosnia and
Herzegovina seems to be resulting in a division of that
country along ethnic lines. We find the enforced
coincidence of statehood with ethnicity odious. We cherish
the principle of a civic society in which citizens enjoy equal
rights regardless of their ethnic background, mother tongue
or religious creed. By contrast, we feel that ethnic, not to
mention religious, purity is a concept from another age,
irrelevant in the modern world. We regard as inadmissible
any violent changes of frontiers as well as "ethnic cleansing"
14 General Assembly - Forty-eighth session
accompanied by massive and flagrant violations of human
rights.
One need not stress how important for my country -
particularly when it was not free - was adherence to human
rights, including their codification by the United Nations.
Individual, universally valid human rights and their
observance are inseparably linked to democracy and
prosperity. This year’s World Conference on Human Rights
held in Vienna was an important turning-point. In our
opinion, a more effective use of the means spent on the
protection of human rights, the concentration of activities
into one body, and the establishment of the office of a high
commissioner for human rights would be steps in the right
direction.
The Czech Republic is proud of its share in the work
of the United Nations. Let me mention some of our
contributions. Currently we have military observers in
Mozambique and in the former Yugoslavia. Two more
teams are to be deployed in Georgia and in Liberia. Others
have helped keep the peace in Angola and in Somalia. We
have an infantry battalion stationed in Croatia under the
command of the United Nations Protection Force. Our
civilian observers monitored Haiti’s elections. Our military
participated in the liberation of Kuwait. Our specialists are
working for the United Nations Special Commission. A
large group of security personnel is about to join the United
Nations guard contingent in Iraq. Our officers also served
for 40 years on the armistice line in Korea as members of
the Neutral Nations Supervisory Commission.T h i s
demonstrates our tradition of service to the international
community, a tradition of shouldering our fair share of the
international burden.
Along different lines, we have participated for 30 years
in the work of the United Nations decolonization Committee.
And as I look around this Hall, I realize that there is not a
single country among the 130 or so which have been
admitted after the founding of the United Nations that we
would not have helped assume its seat here.
As members of the Assembly know, the Czech
Republic is running in elections for one of the non--
permanent seats on the Security Council. We are running on
our record - our record of service and the record of our
experience. On this basis I ask members for their support in
the forthcoming elections.
As many have already mentioned in the general debate,
the world is different than it was 50 years ago.
Consequently, the United Nations and its Security Council
have reached a turning-point. Still, it is the considered
opinion of my Government that, on the whole, the Security
Council now serves us well. In the past few years, it has
ceased to be a mere side-show in world politics. Indeed, it
has frequently come to occupy centre stage. As a result, the
Council and the United Nations as a whole are striving to
meet the rising expectations the world is pinning on them.
Whatever changes we suggest, we must proceed
responsibly in efforts to reform the Council, in the spirit of
mutual understanding and consensus. The Security Council
must adapt to the new political, economic, social and
security realities of the world. Some countries have become
important members of the international community. An
expansion of the Security Council must above all respect
principles of effectiveness and responsibility for
implementing its own decisions. A just geographical
representation is equally important.
However, some changes should be made today. There
is a certain sense of frustration among non-members of the
Security Council, which is steadily increasing the number of
its informal meetings behind closed doors. We need greater
transparency. We need more communication. We need a
better balance between the Council and the General
Assembly.
In this respect, distributing the monthly agenda of the
Security Council to Members is a welcome first step.
Inviting the chairmen of regional groups for briefings is also
helpful. I am sure that the Council will find further
measures along these lines that could be implemented
immediately. If the Czech Republic is elected, my
Permanent Mission will try to identify other such measures.
The credibility of the United Nations hangs on, inter
alia, the performance of some 80,000 military and civilian
members of United Nations forces in 17 peace-keeping
operations all over the world. Crisis management now
includes not only the classical separation of adversaries but
also the protection of humanitarian convoys, the monitoring
of elections and the observance of human rights. Peace-
keepers are sent more often to countries where there are no
functioning Governments and where agreements are worth
only the paper they are written on. Thus, Blue Helmets are
increasingly becoming the targets of uncontrolled armed
groups. Even as we hold this general debate, members of
peace-keeping forces are dying in clashes with warlords.
The Czech Republic welcomes the intensifying
discussion of the Secretary-General’s "An Agenda for
Peace". The resolution adopted at the forty-seventh session
Forty-eighth session - 6 October 1993 15
of the General Assembly is a first step, however small, in
the right direction. However, much more intensive
cooperation not only among Member States but also between
Member States and the United Nations Secretariat is needed
in order to create an effective mechanism of functioning
peace-keeping. The work of our Organization must
correspond to the changing character of peace-keeping. One
interesting idea is the proposal to create a working group
under the auspices of the Security Council that would review
these issues and prepare proposals and recommendations.
The considerable number of regional and domestic
conflicts is a part of the global security picture. Cooperation
between the United Nations and regional institutions is
another useful instrument for solving them. The Conference
on Security and Cooperation in Europe (CSCE) is one
organization that plays an important role in the Euro-Asian
area. The first formal step towards cooperation between the
United Nations and the CSCE was resolution 47/10, adopted
at the last session of the United Nations General Assembly.
Not by accident, the cooperation and coordination of these
two organizations was formalized during Czechoslovakia’s
presidency of the CSCE. The limited resources of both
organizations force us to try to coordinate and complement
their operations and missions.
Guided by our own vital interests, we have been
striving to develop closer cooperation and interaction with
organizations capable of giving effective security guarantees.
This, however, does not mean we want passively to let
others look after our security. On the contrary, we wish to
be active participants in this two-way process. This effort
involves, for example, the following: first, our constructive
contribution, as a country with an advanced nuclear industry,
towards the strengthening of the Treaty on the
Non-Proliferation of Nuclear Weapons and its extension
beyond 1995; secondly, the adoption of obligations to reduce
the risks of proliferation of weapons of mass destruction and
their means of delivery, particularly through joining the
Missile Technology Control Regime and the so-called
Australia Group; and thirdly, the early ratification and
thorough implementation of the Convention on the
Prohibition of the Development, Production, Stockpiling and
Use of Chemical Weapons.
A financial crisis is threatening our Organization. The
financial discipline of Member States is but one prerequisite
for improving the situation. Equally important is the need
to make more effective use of available resources and to
strengthen the control of Member States in using them. We
need to make better use of existing control mechanisms. We
favour the creation of a strong, meaningful post of an
inspector general.
The United Nations system also pays great attention to
the problems of social development, and a lot of good work
has been done since development programmes and
specialized agencies were established. The Czech Republic
considers the problems of economic and social development
to be one of the priorities for international policy-making, as
these issues directly influence other current burning issues,
such as local and ethnic wars, drugs, poverty and
undernourishment in some regions of the world.
However, despite the numerous successes of specialized
agencies, there is considerable space for further improvement
of their performance and efficiency. We think there is room
for improvement in, inter alia, focusing more carefully on
specific targets; eliminating overlap in some activities;
utilizing available resources more effectively; reducing
bureaucracy and enhancing flexibility; and developing
greater cooperation among agencies.
Environmental issues are also high on our agenda, as
parts of our country are in the most environmentally
devastated areas of the world. The situation is not only
taking its toll on people’s health but is also undermining the
economy of the country as a whole. Sustainable
development is more than a new-fangled catchword for us:
in our country, it means finding the right balance between
environmental concerns and aspirations of development.
The United Nations Conference on Environment and
Development (UNCED) was an important step forward in
tackling this problem in all its dimensions. All
UNCED-related decisions adopted at the forty-seventh
session of the United Nations General Assembly are very
important. The Czech Republic will take part in their
implementation, even if not all of them relate directly to its
national interests. We welcome the creation of the
Commission on Sustainable Development. The mandate of
the Commission, its programme of work and the experience
it has accumulated even during the short period of its
existence indicate its budding importance. The Czech
Republic, as a member of the Commission, is seriously
involved in its work.
Central and Eastern parts of Europe border on a zone
of instability. We have gained priceless experience in
solving problems resulting from the disintegration of the
totalitarian world, even as we perceive the world through the
eyes of a stable European democracy. This dual vision can
help us identify risks and seek their solutions. We feel we
16 General Assembly - Forty-eighth session
have something to contribute, and we are prepared to
shoulder our share of responsibility for world affairs. This
is one of the reasons why the Czech Republic submitted its
candidacy as a non-permanent member of the Security
Council. We believe we will be able effectively to use our
experience and our perception of the world, and we hope
that you will all support us.
